Per Curiam:
The will of Joseph Kerr peremptorily directed a sale of his realty on the death of his wife, and a distribution of the proceeds among his children; this, of course, worked a conversion of the realty into personalty, and as this by the terms of the will vested absolutely in the children, when they agreed among themselves to divide the really and to take it in lieu of the money, they necessarily took as purchasers, and consequently were vested with the fee.
Decree affirmed and appeal dismissed, at the costs of the appellants.